Title: From Thomas Jefferson to George Gibson, 7 July 1780
From: Jefferson, Thomas
To: Gibson, George



Sir
Richmond July 7th. 1780.

By a Letter from the Board of war on the subject of the first and second state regiments, they inform me that Congress will agree to take them on their expence if the officers shall be apportioned to the men, but decline the receiving them surcharged with Officers. The state of affairs to the south ward is such as requires great exertions from this country and renders it necessary that we avail ourselves of the services of those two Battalions. I am therefore to desire that you will have them marched to join the southern army with one set of field officers, and so many captains and subalterns as may be proportioned to the number of men; the residue of the officers will remain as supernumeraries at the expence of the state. Colo. Brent tells me he has appointed a captain and subalterns for his men being only about thirty in number. These must be annexed to your command till we can fill up both regiments and procure employment by that means for all the officers. I hope the draught now enacting by the legislature may enable us to do this. Be so good as to deliver to the continental Quarter master at Petersburg a list
 of the necessaries you may want and what articles he cannot get otherwise we will furnish him with as far as we have them. Tents we are utterly unprovided with, nor do I suppose he can get them, an order has been given to the Clothier to issue a hunting shirt to every souldier. I shall immediately inclose to congress the resolutions of Assembly on the subject of the rank of the officers of those two battalions for their determination. I am Sir Your very humble servt.

Th: Jefferson

